t c memo united_states tax_court petaluma fx partners llc ronald scott vanderbeek a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date this case is before the court on remand petaluma fx partners llc v commissioner u s app lexis d c cir date remanding without published opinion 135_tc_581 we are instructed by the court_of_appeals for the district of columbia circuit to determine whether our decision in tigers eye trading llc v commissioner t c ___ date altered or overruled our decision in 135_tc_581 591_f3d_649 d c cir petaluma ii aff’g in part rev’g in part and remanding on penalty issues 131_tc_84 and to explain the current status of petaluma iii this opinion supplements our previously filed opinion 135_tc_581 remanded without published opinion u s app lexis d c cir date held tigers eye did not expressly or implicitly alter or overrule petaluma iii rather tigers eye recognized that petaluma iii was rendered under the strict constraints of the law_of_the_case_doctrine and the rule_of mandate and without consideration of mayo found for med educ research v united_states u s __ 131_sct_704 and 650_f3d_691 d c cir rev’g and remanding 134_tc_211 supplementing tcmemo_2009_195 vacated and remanded ___ s ct ___ wl date held further the current status of petaluma iii remains unchanged edward m robbins jr for petitioner gerald a thorpe and jason m kuratnick for respondent supplemental memorandum opinion goeke judge this matter is before this court on remand from the court_of_appeals for the district of columbia circuit d c circuit or court for a determination of whether our decision in tigers eye trading llc v commissioner t c ___ date altered or overruled our decision in 135_tc_581 591_f3d_649 d c cir petaluma ii aff’g in part rev’g in part and remanding on penalty issues 131_tc_84 petaluma i and for an explanation of the current status of petaluma iii petaluma fx partners llc v commissioner u s app lexis d c cir date remanding without published opinion 135_tc_581 this court’s opinion in petaluma iii while guided by law and precedent was restrained by the law_of_the_case_doctrine and the rule_of mandate effectively ensuring that our holding would conform to the narrow instructions provided by the d c circuit in petaluma ii our decision in petaluma iii also explicitly acknowledged the limited jurisprudential scope of the holdings therein tigers eye did not overrule petaluma iii either expressly or implicitly rather it declined to extend the holdings of petaluma ii and petaluma iii in the light of the realigned framework established by precedent developed after the d c circuit’s decision in petaluma ii by which courts analyze similar partnership-level adjustments accordingly we presently hold that our subsequent decision in tigers eye did not alter or overrule our decision in petaluma iii and that the current status of petaluma iii remains unchanged 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended background we incorporate our findings in petaluma i and petaluma iii for purposes of this opinion the dispute in this case concerns respondent’s notice of final_partnership_administrative_adjustment fpaa issued to petitioner and other partners of petaluma fx partners llc petaluma the fpaa made the following adjustments to items reported on petaluma’s partnership return for its tax_year 2pursuant to sec_6226 in a partnership-level proceeding this court has jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the fpaa relates along with the proper allocation of such items and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item 3none of the items in the fpaa resulted in computational adjustments as defined in sec_6231 to the partners’ tax_liabilities item capital contributions distributions-property other than money as reported dollar_figure big_number outside partnership basis big_number distributions-money other income tax-exempt_interest income assets-cash liabilities and capital- other current liabilities big_number big_number big_number big_number partners’ capital accts big_number the fpaa also included the following statement as corrected - - - - - - - - outside partnership basis and the penalties are determined at the partnership level the penalty will be imposed on the partner level the applicable penalty sections are sec_6662 sec_6662 sec_6662 sec_6662 sec_6662 sec_6662 sec_6662 and sec_6662 discussion in petaluma i t c pincite we held that we retained jurisdiction to decide that petaluma should be disregarded for tax purposes that petaluma’s partners had no outside bases in the disregarded partnership and that the gross_valuation_misstatement penalty under sec_6662 applied on appeal the d c circuit affirmed our holding that we had jurisdiction to determine that petaluma was a sham and should be disregarded for tax purposes petaluma ii f 3d pincite the court however reversed our holding that we had jurisdiction to determine that petaluma’s partners had no outside bases in the partnership id pincite the court apparently influenced by respondent’s concession that outside_basis is not a partnership_item in this case concluded that the partners’ outside bases are affected items not partnership items id pincite furthermore as a result of the d c circuit’s determination that outside_basis is an affected_item the court correspondingly held that the tax_court lacks jurisdiction in a partnership-level proceeding to determine that penalties apply with respect to outside_basis id pincite nonetheless the court did not foreclose the possibility that other sec_6662 penalties might be appropriately determined at the partnership level 4respondent first made this concession on appeal see petaluma ii f 3d pincite 5the court also rejected respondent’s contention that outside_basis although ostensibly an affected_item could nonetheless be determined in a partnership-level proceeding petaluma ii f 3d pincite while it may be that some penalties could have been assessed without partner-level computations we cannot affirm a decision that has not yet been made therefore we vacate the opinion of the tax_court on the penalties imposition and computation it may be that upon remand a determination can be made for some portion of the penalties but neither party has briefed that question before us we vacate and remand for further proceedings the tax court’s decision on the penalties question id pincite in the light of the d c circuit’s directive this court’s subsequent inquiry following remand was limited to whether any of the sec_6662 penalties applied petaluma iii t c pincite on remand however respondent asserted that this court had jurisdiction to determine the applicability of the penalty under sec_6662 only for negligence arising from our valid determination that the partnership was a sham id pincite we prefaced our discussion of the penalty issue in petaluma iii with an exposition of the mandate supplied to this court by the d c circuit in petaluma ii the court_of_appeals instructs that for us to have jurisdiction over a penalty at the partnership level it must ‘ relate to an adjustment to a partnership_item ’ petaluma ii f 3d pincite quoting sec_6226 it must also be capable of being computed without partner-level proceedings id leading at least potentially to only a computational adjustment to the partners’ returns the effect of the mandate concerning the sec_6662 penalty is that if the penalty does not relate directly to a numerical adjustment to a partnership_item it is beyond our jurisdiction petaluma iii t c pincite emphasis added cognizant of the narrow circumstances articulated by the d c circuit where a penalty might be appropriately applied in a partnership-level proceeding we found that there were no such adjustments at issue id we took care to note however that our decision was compelled by the d c circuit’s mandate in petaluma ii id shortly after we entered our decision in petaluma iii respondent filed a notice of appeal see petaluma iii appeal docketed no d c cir date following our decision in petaluma iii we decided tigers eye trading llc v commissioner t c ___ date the participating partner’s main contention in tigers eye was that a previously entered stipulated decision upheld adjustments in an fpaa and applied accuracy-related_penalties which exceeded this court’s jurisdiction established by sec_6226 and petaluma ii see tigers eye trading llc v commissioner t c at ___ slip op pincite while generally constrained to decide tigers eye in accord with petaluma ii we observed that two significant cases mayo found for med educ research v united_states 6pursuant to sec_7482 the proper venue for an appeal in tigers eye was the court_of_appeals for the d c circuit see tigers eye trading llc v commissioner t c ___ ___ n slip op pincite date the tax_court endeavors to follow the law of the court to which a case before it absent a stipulation to the contrary is appealable see 54_tc_742 the 445_f2d_985 10th cir u s ___ 131_sct_704 reminding lower courts to defer to regulations that satisfy the two-step chevron7 standard and 650_f3d_691 d c cir holding that deference given to regulations under mayo found required the court to apply the definitions of statutory terms provided in valid tefra regulations rather than follow earlier caselaw rev’g and remanding 134_tc_211 supplementing tcmemo_2009_195 vacated and remanded ___ s ct ___ wl date both decided after petaluma ii had realigned the framework by which courts analyze similar partnership-level controversies see tigers eye trading llc v commissioner t c at ___ slip op pincite after noting that the d c circuit in petaluma ii did not address certain regulations authorized by sec_6231 and sec_6233 when holding that this court did not have jurisdiction to determine outside_basis and corresponding penalties in a partnership-level proceeding we found in the light of the precedent established by mayo found and intermountain ins that the golsen_rule was 7467_us_837 inapplicable id at ___ slip op pincite see also 99_tc_490 holding that the golsen_rule applies only where the clearly established position of a court_of_appeals signals inevitable reversal on appeal we thereafter held that we retained jurisdiction to enter the stipulated decision as originally written even to the extent it adjusts outside_basis to zero and applied the gross basis misstatement penalty under sec_6662 to the deficiency that results from the overstatement of the purported partners’ bases in distributed property id after our decision in tigers eye the d c circuit on its own motion ordered that petaluma iii be remanded to this court see petaluma fx partners llc v commissioner u s app lexis d c cir date the d c circuit noted it appears that the tax_court may have recently altered or overruled the petaluma iii decision under review in the case see tigers eye trading llc v commissioner t c no slip op pincite- date see also id pincite holmes j dissenting our decision today overrules petaluma iii we therefore deem it appropriate to remand this case to the tax_court including for it to determine and explain the current status of the petaluma iii decision id 8the nonreferenced regulations included sec_301_6233-1t temporary proced admin regs fed reg date and sec_301_6231_a_3_-1 proced admin regs see tigers eye trading llc v commissioner t c at ___ slip op pincite accordingly we have jurisdiction on remand for the limited purpose of determining the effect if any our decision in tigers eye had on petaluma iii this court’s authority to address certain legal issues after the completion of an appeal is generally limited by any_action taken by an appellate court with respect to those issues 94_tc_595 for purposes of promoting finality and enhancing judicial efficacy the appellate court’s decision on a legal question will govern later stages of litigation in the same case see 486_us_800 this rule referred to as the law_of_the_case_doctrine essentially precludes a reexamination of issues expressly decided upon appeal as well as those issues decided by necessary implication pollei v commissioner t c pincite see also 319_f2d_729 d c cir it is indisputable as a general proposition that the lower court is bound by 9the supreme court in espousing this doctrine emphasized that when acting under an appellate court’s mandate that lower court cannot vary it or examine it for any other purpose than execution or give any other or further relief or review it even for apparent error upon any matter decided upon appeal or intermeddle with it further than to settle so much as has been remanded 160_us_247 mandate as the law of the case and is without power to consider questions which the mandate laid at rest the rule_of mandate a corollary to the law_of_the_case_doctrine similarly prohibits a lower court from disregarding the appellate court’s explicit directives see 12_f3d_901 9th cir the trial_court is without power to do anything which is contrary to either the letter or spirit of the mandate construed in the light of the opinion of the court deciding the case and the higher tribunal is amply armed to rectify any such deviation 561_f2d_344 d c cir citing yablonski v umw f 2d d c cir these aforementioned judicial doctrines worked in tandem to restrain this court in our decision in petaluma iii in recognition of the limitations of our prescribed inquiry we commenced the discussion section of petaluma iii by emphasizing that the decision would be rendered in the shadow cast by the d c circuit’s opinion in petaluma ii applying the mandate to reconsider whether we have jurisdiction over any sec_6662 penalties we conclude as explained herein that this court lacks jurisdiction over the penalty issues in this partnership-level proceeding there being no need for trial or further hearing we review the parties’ respective positions in the light of the opinion of the court_of_appeals petaluma iii t c pincite emphasis added we thereafter proceeded to construe the fpaa adjustments in accord with the opinion of the d c circuit as petaluma ii had established that a partner’s outside_basis and a substantial_valuation_misstatement penalty related to such outside_basis were both nonpartnership_items we endeavored to determine whether this court retained jurisdiction to consider the application of any of the other sec_6662 penalties asserted in the fpaa as noted supra the effect of the d c circuit’s mandate in petaluma ii was that if the penalties did not relate directly to a numerical adjustment to a partnership_item we could not properly address them in the partnership-level proceeding id pincite in the light of this mandate we found that the sham determination only indirectly affected basis at the partnership level and did not result in any partnership item’s directly flowing through to the partners’ returns as a computational adjustment id accordingly we concluded that we did not have jurisdiction over any sec_6662 penalties in this partnership-level case id this court reiterated throughout the petaluma iii opinion that we were bound by the d c circuit’s mandate in petaluma ii in accord with this mandate our findings in petaluma iii were thoroughly imbued with the legal reasoning and logic provided by the d c circuit in its earlier decision however implicit in our adherence to the instructions submitted by the d c circuit was our intention to narrowly confine our decision this proposition is reflected in our conclusion where we prefaced our holding with the qualification that it was in accordance with the opinion of the court_of_appeals and applied to penalty determinations in this partnership-level case petaluma iii t c pincite emphasis added nonetheless in analyzing the penalty issue in petaluma iii in concert with the holdings of petaluma ii we dutifully observed the explicit directives of the d c circuit as well as its implicit directives on those issues the court decided by necessary implication see pollei v commissioner t c pincite petaluma ii instructed this court to chart the course on borrowed maps we did so the restrictions placed on this court’s authority in petaluma iii by petaluma ii were recognized and appreciated in tigers eye see tigers eye trading llc v commissioner t c at ___ slip op pincite in petaluma iii this court was operating under the strict constraints of the law_of_the_case_doctrine and the rule_of mandate we were in no position to overrule or alter the holding of petaluma iii in tigers eye and we did not endeavor to do so rather we chose not to extend the narrow holdings of petaluma ii and petaluma iii regarding partners’ outside bases and attendant penalties to tigers eye in the light of the precedent established by mayo found for med educ research v united_states u s ___ 131_sct_704 and 650_f3d_691 following the court’s decision in petaluma iidollar_figure indeed our opinion in tigers eye cited petaluma iii extensively in concluding that we had jurisdiction in the partnership-level proceeding to determine the applicability of accuracy-related_penalties that related to adjustments for losses and deductions reported on the partnership return tigers eye trading llc v commissioner t c at ___ slip op pincite in its remand order the d c circuit quotes a sentence from a dissent in tigers eye see petaluma fx partners llc v commissioner u s app lexis citing tigers eye trading llc v commissioner t c at ___ slip op pincite holmes j dissenting our decision today overrules petaluma iii the cited passage does not represent the position of this court no other judge of the court agreed with the part of the dissent from which the quoted sentence was taken as noted supra no part of any of the opinions by the judges of this court in tigers eye purported to explicitly alter or overrule the decision in this 10as noted supra these two cases read together stress the governing authority of tefra regulations that were not addressed in petaluma ii case or to revise the language of the court’s opinion in petaluma iii to the extent the remand order was intended to provide this court with the opportunity to alter or amend any aspects of petaluma iii we respectfully decline to do so in summation we hold that the court’s opinion in tigers eye did not overrule or alter petaluma iii and that the current status of petaluma iii is unchanged an appropriate order will be issued
